DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0045], lines 4-5, it appears Applicant intended “point density 212 and/or 217” to read --point density 212 and/or 216--;
in Paragraph [0048], line 7, it appears Applicant intended “environment 200” to read --environment 300--;
in Paragraph [0054], line 3, it appears Applicant intended “reference point 306” to read --reference point 406--;
in Paragraph [0065], line 5, it appears Applicant intended “environment 500” to read --environment 600--;
in Paragraph [0066], line 6, it appears Applicant intended “614based” to read --614 based--;
in Paragraph [0083], lines 5-6, it appears Applicant intended “in order to allow the planning component 728 generate” to read -- in order to allow the planning component 728 to generate--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation “controlling the autonomous vehicle to traverse the environment based at least in part on the target trajectory.”  However, the claim fails to positively recite that a target trajectory has actually been generated, but rather simply recites evaluating a cost function to generate a target trajectory.  In order to control the autonomous vehicle based on the target trajectory, the target trajectory must actually be generated first.  Accordingly, it is respectfully suggested that claim 1 be amended to include a step of generating the target trajectory based on/in response to evaluating the reference cost function, or the like.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in lines 3-4, it appears Applicant intended “represent a least a portion” to read --represents at least a portion--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  claim 1 recites the limitation “controlling the autonomous vehicle to traverse the environment based at least in part on the second trajectory.”  However, the claim fails to positively recite that a second trajectory has actually been generated, but rather simply recites evaluating a reference cost to generate a second trajectory.  In order to control the autonomous vehicle based on the second trajectory, the second trajectory must actually first be generated.  Accordingly, it is respectfully suggested that claim 15 be amended to include a step of generating the second trajectory based on/in response to evaluating the reference cost, or the like.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the system to perform operations” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In claim 1, while the claim recites that the system comprises one or more processor and one or more computer-readable media storing instructions executable by the one or more processors, the claim fails to establish the structure of the system that is caused to perform the claimed operations.  As such, the system is used as a generic placeholder with respect to the operations that it is caused to perform.  Here, the corresponding structure that would have performed the operations is the one or more processors when executing the stored instructions (see for example: Paragraphs [0070], [0096], [0098], [0102] of Applicant’s Specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a step directed to generating the second trajectory after the reference cost has been evaluated.  Here, claim 6 recites “controlling the autonomous vehicle to traverse the environment based at least in part on the second trajectory”, however in order to control the autonomous vehicle based on the second trajectory, the second trajectory must first be generated.  Claim 6 fails to positively recite that the second trajectory is actually generated.  Claims 7-14 are rejected as being indefinite by virtue of their dependency on claim 6.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in .
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, in part, “wherein the first portion […] is associated with points, and wherein the point is a first point” (emphasis added), and later recites “determining a point density for the points […].”  As an initial matter, it is unclear whether there are points (plural) or a single point (singular).  Second, it is unclear if “the point [is a first point]” is the same or different than the previously established points.  If the points (plural) is actually only one point (a first point), then it is unclear how a singular point would have a point density.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the first portion of the first trajectory is associated with points, wherein the points include a first point.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-7, 9-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Meuleau (U.S. Publication No. 2015/0345959 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 6:
Meuleau discloses a method (see at least: Meuleau, Abstract, Paragraph [0040], and Fig. 7) comprising: 
receiving a first trajectory (central track 210 or first trajectory 500) for an autonomous vehicle to traverse an environment (see at least: Meuleau, Paragraphs [0033], [0043]); 
determining a first portion (first layer) of the first trajectory (see at least: Meuleau, Paragraphs [0027]-[0029], [0042], [0044]; and Figs. 4-6); 
determining a second portion (second layer) of the first trajectory that is separate from the first portion (see at least: Meuleau, Paragraphs [0027]-[0029], [0042], [0044]; and Figs. 4-6); 
determining a first weight (first weighting factor/value) associated with the first portion of the first trajectory (see at least: Meuleau, Paragraphs [0034]-[0036], [0043], [0045]); 
determining a second weight (second weighting factor/value) associated with second portion of the first trajectory, wherein the first weight is different than the second weight (see at least: Meuleau, Paragraphs [0034]-[0037], [0043], [0045]); 
evaluating, with respect to the first trajectory and based at least in part on the first weight and the second weight, a reference cost to generate a second trajectory (first trajectory 500 when the claimed first trajectory is the central track 210 and the vehicle is controlled using the first trajectory 500 as discussed in Paragraph [0046], or second trajectory 600 is the target trajectory when the claimed first trajectory is the first trajectory 500) (see at least: Meuleau, Paragraphs [0022], [0034]-[0037], [0045]-[0046]; and Fig. 5 or Fig. 6); and 
controlling the autonomous vehicle to traverse the environment based at least in part on the second trajectory (see at least: Meuleau, Paragraphs [0015], [0022], [0046]-[0047]). 

Regarding Claim 7:
Meuleau discloses the method of claim 6, wherein evaluating the reference cost comprises: 
evaluating a first reference cost (cost component at node in the first layer) associated with the first portion, the first reference cost proportional to the first weight ; and 
evaluating a second reference cost (cost component at node in the second layer) associated with the second portion, the second reference cost proportional to the second weight (see at least: Meuleau, Paragraphs [0034]-[0037], [0043], [0045]-[0046]; wherein when the second weight is higher, a corresponding cost component is higher).

Regarding Claim 9:
Meuleau discloses the method of claim 6, wherein the reference cost is associated with a difference between a first point on the first trajectory and a corresponding first point on the second trajectory (see at least: Meuleau, Paragraphs [0034]-[0037], [0043], [0045]-[0046]; wherein the reference cost is associated with a cross-track error value used to calculate a cross-track error cost component). 

Regarding Claim 10:
Meuleau discloses the method of claim 9, wherein the difference comprises one or more of a difference in a yaw, a lateral offset, a velocity, an acceleration, a curvature, or a curvature rate (see at least: Meuleau, Paragraphs [0034]-[0035]; wherein the first difference is a cross-track error value which is a lateral offset). 

Regarding Claim 15:
a non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations (see at least: Meuleau, Paragraphs [0021], [0040], and Fig. 7) comprising: 
receiving a first trajectory (central track 210 or first trajectory 500) for an autonomous vehicle to traverse an environment (see at least: Meuleau, Paragraphs [0033], [0043]); 
determining a first portion (first layer) of the first trajectory (see at least: Meuleau, Paragraphs [0027]-[0029], [0042], [0044]; and Figs. 4-6); 
determining a second portion (second layer) of the first trajectory that is separate from the first portion (see at least: Meuleau, Paragraphs [0027]-[0029], [0042], [0044]; and Figs. 4-6); 
determining a first weight (first weighting factor/value) associated with the first portion of the first trajectory (see at least: Meuleau, Paragraphs [0034]-[0036], [0043], [0045]); 
determining a second weight (second weighting factor/value) associated with second portion of the first trajectory, wherein the first weight is different than the second weight (see at least: Meuleau, Paragraphs [0034]-[0037], [0043], [0045]); 
evaluating, with respect to the first trajectory and based at least in part on the first weight and the second weight, a reference cost to generate a second trajectory (first trajectory 500 when the claimed first trajectory is the central track 210 and the vehicle is controlled using the first trajectory 500 as discussed in Paragraph [0046], or second trajectory 600 is the target trajectory when the claimed first trajectory is the first ; and 
controlling the autonomous vehicle to traverse the environment based at least in part on the second trajectory (see at least: Meuleau, Paragraphs [0015], [0022], [0046]-[0047]).

Regarding Claim 16:
Meuleau discloses the non-transitory computer-readable medium of claim 15, wherein: evaluating the reference cost comprises: 
evaluating a first reference cost (cost component at node in the first layer) associated with the first portion, the first reference cost proportional to the first weight (see at least: Meuleau, Paragraphs [0034]-[0037], [0043], [0045]-[0046]; wherein when the first weight is higher, a corresponding cost component is higher); and 
evaluating a second reference cost (cost component at node in the second layer) associated with the second portion, the second reference cost proportional to the second weight (see at least: Meuleau, Paragraphs [0034]-[0037], [0043], [0045]-[0046]; wherein when the second weight is higher, a corresponding cost component is higher).

Regarding Claim 17:
Meuleau discloses the non-transitory computer-readable medium of claim 15, wherein the reference cost is associated with a difference between a first point on the first trajectory and a corresponding first point on the second trajectory (see at least: Meuleau, Paragraphs [0034]-[0037], [0043], [0045]-[0046]; wherein the reference cost is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau (U.S. Publication No. 2015/0345959 A1) in view of Lee (U.S. Publication No. 2015/0353085 A1).

Regarding Claim 1:
Meuleau discloses a system (trajectory planning system 140 - see at least: Meuleau, Paragraph [0021]) comprising: 
one or more processors (see at least: Meuleau, Paragraph [0021]); and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations (see at least: Meuleau, Paragraph [0021]) comprising: 
receiving a reference trajectory (central track 210 or first trajectory 500) representing an initial path for an autonomous vehicle to traverse an environment (see at least: Meuleau, Paragraphs [0033], [0043]); 
determining a first portion (first layer, e.g., layer 240D when the reference trajectory is the central track 210, or refinement layer 640D when the reference trajectory is the first trajectory 500) of the reference trajectory (see at least: Meuleau, Paragraphs [0027]-[0029], [0042], [0044]; and Figs. 4-6); 
determining a second portion (second layer, e.g., layer 240A when the reference trajectory is the central track 210, or refinement layer 640A when the reference trajectory is the first trajectory 500) of the reference trajectory that is separate from the first portion (see at least: Meuleau, Paragraphs [0027]-[0029], [0042], [0044]; and Figs. 4-6);  
determining a first weight (weighting factor for cross-track error for first layer) associated with a first reference cost (cross-track error cost component of first layer) to be evaluated at a first point associated with the first portion of the reference trajectory, wherein the first reference cost is associated with a first difference (first cross-track error value between point on the reference trajectory in the first layer and at least one corresponding first point in the first layer) between the first point on the reference trajectory and a corresponding first point (see at least: Meuleau, Paragraphs [0034]-[0036], [0043], [0045]); 
determining a second weight (weighting factor for cross-track error for second layer) associated with a second reference cost (cross-track error cost component of second layer) to be evaluated at a second point associated with the second portion of the reference trajectory, wherein the second reference cost is associated with a second difference (second cross-track error value between point on the reference trajectory in the second layer and at least one corresponding second point in the second layer) between the second point on the reference trajectory and a corresponding second point (see at least: Meuleau, Paragraphs [0034]-[0036], [0043], [0045]); 
evaluating a reference cost function (cost equation that is based on a plurality of cost components, including the cross-track error cost component at each point, and a plurality of weighting factors, including the cross-track error weight) at the first point and the second point to generate a target trajectory (first trajectory 500 when the reference trajectory is the central track 210 and the vehicle is controlled using the first trajectory 500 as discussed in Paragraph [0046], or second trajectory 600 is the target trajectory when the reference trajectory is the first trajectory 500) comprising the corresponding first point and the corresponding second point (see at least: Meuleau, Paragraphs [0022], [0034]-[0037], [0045]-[0046]; and Fig. 5 or Fig. 6); and 
controlling the autonomous vehicle to traverse the environment based at least in part on the target trajectory (see at least: Meuleau, Paragraphs [0015], [0022], [0046]-[0047]). 
wherein the second weight is larger than the first weight.  Meuleau does however disclose that each layer has its own specific weighting value(s), and that the weighting value(s) are determined based on information that is associated with each layer, wherein the information includes environmental information describing any aspect of the physical properties and/or condition associated with the layer, e.g., road curvature, number of travel lanes, lane width, presence of an obstacle or obstruction (such as other vehicles or static objects), road surface conditions, etc… (see at least: Meuleau, Paragraph [0037]).  Meuleau provides an exemplary discussion with regards to a lateral acceleration weighting factor noting that a higher weighting factor results in a higher corresponding cost, and a lower weighting factor results in a lower corresponding cost (see at least: Meuleau, Paragraph [0037]). 
Lee teaches an invention similar to that of Meuleau in which an optimal trajectory for an autonomous vehicle is generated based on a reference trajectory (see at least: Lee, Abstract, and Fig. 6).  Lee teaches that for a road or lane with curvature, an optimal path or trajectory for the vehicle to follow would be closer to the inside of a curve (i.e., further away from the center) so as to reduce the amount of turning of the vehicle, thereby reducing aggressive turning requirements of the vehicle (see at least: Lee, Paragraph [0077], and Fig. 6).  Accordingly, based on the teaching of Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that, in the invention of Meuleau, for the second portion (second layer corresponding to a straight road segment), the second weight (second cross-track error weighting factor) would have been larger than the first 

Regarding Claim 3:
Modified Meuleau teaches the system of claim 1, wherein the first difference comprises one or more of a difference in a yaw, a lateral offset, a velocity, an acceleration, a curvature, or a curvature rate (see at least: Meuleau, Paragraphs [0034]-[0035]; wherein the first difference is a cross-track error value which is a lateral offset). 

Regarding Claim 5:
Modified Meuleau teaches the system of claim 1, wherein the first reference cost comprises a penalty associated with generating the target trajectory that deviates, at the first point and represented as the first difference, from the reference trajectory (see at least: Meuleau, Paragraphs [0034]-[0036] and discussion of claim 1 above, wherein the first reference cost comprises a penalty in the form of a higher cost (i.e., the penalty) as a node in a layer is further away (has a higher cross-track error value) from the reference trajectory). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meuleau (US 2015/0345959 A1) in view of Lee (US 2015/0353085 A1) (hereinafter referred to as ‘modified Meuleau’) as applied to claim 1 above, and further in view of Berntorp et al. (U.S. Publication No. 2017/0168485 A1).

Regarding Claim 2:
Modified Meuleau does not appear explicit with regards to the system of claim 1, wherein the first portion of the reference trajectory is associated with at least one of a discontinuity in the reference trajectory or an obstacle cost that meets or exceeds a threshold obstacle cost.  Modified Meuleau does however teach that during the path generation process, the autonomous vehicle can detect the presence of other vehicles . 
 
Claim 8 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meuleau (U.S. Publication No. 2015/0345959 A1).

Regarding Claim 8:
Meuleau discloses the method of claim 6, wherein the first portion of the first trajectory is associated with points (a first layer is associated with nodes within the first portion and with nodes in subsequent layers), and wherein the point is a first point (the points include a first point along the claimed first trajectory) (see at least: Meuleau, Paragraph [0031], and Figs. 3-6), the method further comprising: 
determining a point density for the points associated with the first portion of the first trajectory based at least in part on a first cost associated with a curvature value of the first portion (see at least: Meuleau, Paragraph [0029]; wherein more nodes are present as a curvature value of a road including the first layer increases).
Alternatively, Meuleau discloses the method of claim 6, wherein the first portion of the first trajectory is associated with points (nodes within the first layer), and wherein the point is a first point (the points include a first point along the claimed first trajectory) (see at least: Meuleau, Paragraph [0031], and Figs. 3-6), the method further comprising: 
determining a point density for the points associated with the first portion of the first trajectory based at least in part on a first cost associated with a curvature value of the first portion or a second cost associated with a distance between the first point of the first portion and a second point associated with a physical extent (boundary) of a road or a lane on a road (see at least: Meuleau, Paragraphs [0026], [0030], [0044]; wherein the number of nodes in the first layer is dependent on the width of the first layer (second cost) which is defined by a distance from a point on the claimed first trajectory and a point associated with the physical extent/boundary of a road or a lane on a road).  
an obstacle in the environment.  It is deemed to be well-known that physical extents/boundaries of at least a road are defined by a physical object such as a median, a guardrail, or a curb.  Furthermore, Meuleau discloses the use of sensors onboard the autonomous vehicle to detect road geometry and obstacles such as fixed obstacles (see at least: Meuleau, Paragraph [0019]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that physical boundaries of a road are defined by static obstacles such as guardrails, medians, or curbs.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (e.g., that the physical extent of a road is defined by lines on the road or is defined by physical objects on the side of the road).  If this leads to the anticipated success of properly defining the physical extent of a road, it is likely the product not of innovation but of ordinary skill and common sense.  

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau (US 2015/0345959 A1) as applied to claims 6 and 15, respectively, above, and further in view of Berntorp et al. (U.S. Publication No. 2017/0168485 A1).

Regarding Claim 11:
Meuleau does not appear explicit with regards to the method of claim 6, wherein the first portion of the first trajectory is associated with at least one of a discontinuity in the first trajectory or an obstacle cost that meets or exceeds a threshold obstacle cost.    

Regarding Claim 12:
Modified Meuleau teaches the method of claim 11, wherein: 
the discontinuity in the first trajectory represents a lane change action; or 
the obstacle cost meeting or exceeding the threshold obstacle cost represents a least a portion of the first trajectory passing within an area representing an obstacle in the environment (see at least: Berntorp, Paragraph [0109] and discussion of claim 11 above, wherein the presence of the obstacle would have included the obstacle being at any node, including a node along the claimed first trajectory). 

Regarding Claim 18:
Meuleau does not appear explicit with regards to the non-transitory computer-readable medium of claim 15, wherein the first portion of the first trajectory is associated with at least one of a discontinuity in the first trajectory or an obstacle cost that meets or exceeds a threshold obstacle cost.  Modified Meuleau does however teach that during the path generation process, the autonomous vehicle can detect the presence of other vehicles in the roadway within a given portion/layer (see at least: Meuleau, Paragraph [0036]), and that it is conventional to select a route to avoid obstacles (see at least: Meuleau, Paragraph [0001]).  Berntorp teaches an invention similar to Meuleau for generating a trajectory for a vehicle (see at least: Berntorp, Abstract).  Berntorp teaches that when an obstacle is detected, a node associated with the obstacle is marked as invalid (see at least: Berntorp, Paragraph [0109]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Berntorp in the invention of modified Meuleau such that when an obstacle was present (obstacle cost meets a threshold obstacle cost) within the first portion (first layer), the node or nodes associated with the location of the .  

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau (US 2015/0345959 A1) as applied to claims 6 and 15, respectively, above.

Regarding Claim 13:
Meuleau discloses the method of claim 6, further comprising: 
determining a drivable area through the environment for the autonomous vehicle, wherein the drivable area represents a region in the environment on which the autonomous vehicle is configured to traverse (see at least: Meuleau, Paragraph [0026]); and 
evaluating an cost based at least in part on the drivable area (see at least: Meuleau, Paragraph [0026]; wherein evaluating the cost is identifying acceptable positions of a center point of the vehicle, such that the boundaries of the drivable area are redefined by an offset from a physical extent/boundary of a lane or road); 
wherein the second trajectory is based at least in part on the cost (see at least: Meuleau, Paragraphs [0030]-[0033]; wherein the second trajectory is based on the redefined drivable area including the offset from the physical extent/boundaries of the road or lane). 
Meuleau does not appear explicit in that the drivable area represent an object in the environment or that the cost evaluated is an obstacle cost.  Here, Meuleau does not appear explicit in that the physical extent/boundary is an object in the environment.  It is deemed to be well-known that physical extents/boundaries of at least a road are defined by a physical object/obstacle such as a median, a guardrail, or a curb.  Furthermore, Meuleau discloses the use of sensors onboard the autonomous vehicle to detect road geometry and obstacles such as fixed obstacles (see at least: Meuleau, Paragraphs [0019], [0036]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that physical boundaries of a road are defined by static objects/obstacles such as guardrails, medians, or curbs.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (e.g., that the physical extent of a road is defined by lines on the road or is defined by physical objects on the side of the road).  If this leads to the anticipated success of properly defining the physical extent of a road, it is likely the product not of innovation but of ordinary skill and common sense.  Accordingly, the drivable area represents an object in the environment such as a guardrail, median, or curb defining the extent or boundaries of the road, and the cost that is evaluated is an obstacle cost because it is an evaluation of acceptable vehicle positions offset from a physical object/obstacle.

Regarding Claim 14:
Meuleau, as modified in claim 13 above, teaches the method of claim 13, wherein determining the drivable area is based at least in part on a velocity associated with the autonomous vehicle or a classification of the object (see at least: Meuleau, Paragraphs [0019], [0036] because the sensors onboard the vehicle would have been able to distinguish between static objects/obstacles and dynamic objects/obstacles in the environment). 

Regarding Claim 19:
Meuleau discloses the non-transitory computer-readable medium of claim 15, wherein the operations further comprise: 
determining a drivable area through the environment for the autonomous vehicle, wherein the drivable area represents a region in the environment on which the autonomous vehicle is configured to traverse (see at least: Meuleau, Paragraph [0026]); and 
evaluating an cost based at least in part on the drivable area (see at least: Meuleau, Paragraph [0026]; wherein evaluating the cost is identifying acceptable positions of a center point of the vehicle, such that the boundaries of the drivable area are redefined by an offset from a physical extent/boundary of a lane or road); 
wherein the second trajectory is based at least in part on the cost (see at least: Meuleau, Paragraphs [0030]-[0033]; wherein the second trajectory is based on the . 
Meuleau does not appear explicit in that the drivable area represent an object in the environment or that the cost evaluated is an obstacle cost.  Here, Meuleau does not appear explicit in that the physical extent/boundary is an object in the environment.  It is deemed to be well-known that physical extents/boundaries of at least a road are defined by a physical object/obstacle such as a median, a guardrail, or a curb.  Furthermore, Meuleau discloses the use of sensors onboard the autonomous vehicle to detect road geometry and obstacles such as fixed obstacles (see at least: Meuleau, Paragraphs [0019], [0036]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that physical boundaries of a road are defined by static objects/obstacles such as guardrails, medians, or curbs.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (e.g., that the physical extent of a road is defined by lines on the road or is defined by physical objects on the side of the road).  If this leads to the anticipated success of properly defining the physical extent of a road, it is likely the product not of innovation but of ordinary skill and common sense.  Accordingly, the drivable area represents an object in the environment such as a guardrail, median, or curb defining the extent or boundaries of the road, and the cost that is evaluated is an obstacle cost because it is an evaluation of acceptable vehicle positions offset from a physical object/obstacle.

Regarding Claim 20:
the non-transitory computer-readable medium of claim 19, wherein determining the drivable area is based at least in part on a velocity associated with the autonomous vehicle or a classification of the object (see at least: Meuleau, Paragraphs [0019], [0036] because the sensors onboard the vehicle would have been able to distinguish between static objects/obstacles and dynamic objects/obstacles in the environment).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in dependent claim 4.  Particularly, the prior art of record does not appear to teach nor immediately render obvious that for the first weight which is smaller than the second weight, as established in claim 1, the first weight is based at least in part on one or more of:	
determining that a lateral displacement associated with a portion of the target trajectory corresponding to the first portion of the reference trajectory is below a first threshold distance for a given a time period; or 
determining that the lateral displacement associated with the portion of the target trajectory corresponding to the first portion of the reference trajectory is below a second threshold distance for a given distance. 
For example, while Meuleau teaches having weights of varying amounts for different portions, and further teaches various factors on which an amount of a weight is determined (see at least: Meuleau, Paragraph [0036]), Meuleau does not appear to teach nor immediately render obvious that these various factors include one or more of: (i) determining that a lateral displacement associated with a portion of the target trajectory corresponding to the first portion of the reference trajectory is below a first threshold distance for a given a time period; or (ii) determining that the lateral displacement associated with the portion of the target trajectory corresponding to the first portion of the reference trajectory is below a second threshold distance for a given distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669